PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/662,188
Filing Date: 24 Oct 2019
Appellant(s): Magna Electronics Inc.



__________________
Timothy A. Flory (Registration No. 42540)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 31, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

With respect to claim 1, on page 19 the appellant argues “Specifically, the Final Office Action alleges that Nordbruch teaches "wherein the ECU generates a route from a drop-off location, where an occupant in the vehicle exits the vehicle, to the designated parking area using the designated navigation map," but that is not the entirety of what is claimed. The full claim limitation as set forth in claim 1 recites, "wherein the ECU, responsive to the signal wirelessly transmitted by the mobile device in response to actuation by the operator of the first user input of the mobile device, generates a route from a drop-off location, where an occupant in the vehicle exits the vehicle, to the designated parking area using the designated navigation map" (emphasis added). The Examiner alleges that Kim, as discussed below, discloses "wherein the signal is wirelessly transmitted by the mobile device of the operator responsive to actuation by the operator of a first user input of the mobile device." However, the rejection never attempts to argue that either reference discloses generating a route responsive to receiving the signal wirelessly. For this reason alone, the Final Office Action has failed to establish a prima facie case of obviousness.”. The examiner respectfully disagrees. Nordbruch teaches a system which generates a route from a drop off location where an occupant exits the vehicle to a parking area using a designated navigation map (Paragraph [0105], "Furthermore, according to a step 105, a digital map of the parking facility is transmitted to the vehicle via the communication network.", here the system is obtaining a digital map of the parking facility) (Paragraph [0087], "According to one specific embodiment, it is provided that the vehicle ascertains an optimized setpoint trajectory based on the digital map and the setpoint trajectory, and autonomously drives in the parking facility based on the optimized setpoint trajectory") (Paragraph [0064], "According to yet another specific embodiment, it is provided that the setpoint trajectory includes at least one of the following locations in the parking facility: dropoff position at which a driver of the vehicle is able to drop off the vehicle for an autonomous parking process, parking position in which the vehicle parks in the parking facility", here the system is generating a route in the form of the setpoint trajectory from a drop off position to a parking location using a digital map). This system could be modified by person of ordinary skill in the art to include the features of Kim including using a mobile device to provide an input by an operator that is wirelessly transmitted in order to generate a route such as the route from the drop off zone of Nordbruch (Paragraph [0019], "In some implementations, the apparatus further includes a communication unit configured to exchange data with the mobile terminal. The processor is further configured to receive information regarding the position and the posture of the mobile terminal through the communication unit; and control the parking guide image to be displayed on the display according to the information regarding the position and the posture of the mobile terminal.", here the vehicle system has a communication unit configured to receive signals from a mobile terminal/mobile device and in response to a user input will generate a parking guide image to the selected parking location via the map) (Paragraph [0120], "According to an implementation, the first user input may be input using the mobile terminal 600. ") (See figures 10-13 which show a parking map displayed on a vehicle display which can have control inputs via a mobile device such as in figure 12). 

With respect to claim 1, on page 20 the appellant argues “Clearly such a touch input has nothing at all to do with causing the ECU to generate a route from a drop-off location, where an occupant in the vehicle exits the vehicle, to a designated parking area using a designated navigation map, as claimed (collectively and in combination with the other claim elements).”. The examiner respectfully disagrees. Here a touch input is simply a single example of the possible inputs described by Kim, see figures 10-13 which show inputs such as a touch and drag, a long touch, use of a mobile device, and use of a wearable device. These inputs are all examples of inputs that are used to generate a vehicle motion plan from an initial vehicle position to a final vehicle parking spot using the maps which are shown in figures 10-13. Figure 20 further shows that the system can receive a user input (such as a user input provided by a mobile device) in order to generate a parking control signal for parking a vehicle corresponding to map (Paragraph [0361], “The processor 170 may provide a parking control signal for parking the vehicle in a real space corresponding to a point on the map 2010, which corresponds to the first user input, according to the first user input.”).

With respect to claim 1, on page 20 the appellant argues “The Final Office Action relies on Nordbruch as allegedly disclosing the ECU generating a route from a drop-off location and then Kim for allegedly disclosing the signal being wirelessly transmitted responsive to actuation by the operator of a first user input of the mobile device. Instead, the first user input of Kim is a touch-and-drag input with the display to navigate the displayed parking image. See Kim at paragraphs [0115] and [0116]. Moreover, nothing in Nordbruch discloses or even remotely suggests any user input that would generate a route as set forth in claim 1. Such a combination clearly rests on improper hindsight reconstruction.”. The examiner respectfully disagrees. Nordbruch does teach the ECU generating a route from a drop-off location to a parking location, however Kim also teaches generating a parking control signal from an initial location to a parking location. In Nordbruch the route is generated in response to a trigger condition in the form of the vehicle being parked at a specific drop off location, Kim teaches that a trigger condition in order to generate a parking control signal could be wirelessly transmitted from a mobile device in response to an input by a user which could take place at a drop off location such as the one described in Nordbruch. Figure 20 further shows that the system can receive a user input (such as a user input provided by a mobile device) in order to generate a parking control signal for parking a vehicle corresponding to a map (Paragraph [0361], “The processor 170 may provide a parking control signal for parking the vehicle in a real space corresponding to a point on the map 2010, which corresponds to the first user input, according to the first user input.”).

With respect to claim 1, on page 21 the appellant argues “Clearly, with the Examiner applying such disparate pieces of the art without ever addressing the entirety of the claim limitation (i.e., that the route is generated responsive to the signal wirelessly transmitted by the mobile device), the Final Office Action clearly relies on impermissible hindsight reconstruction using the claims as a template to piece together wholly unrelated portions of Nordbruch and Kim in an attempt to arrive at the claimed invention.”. The examiner respectfully disagrees. In response to appellants argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

With respect to claim 1, on pages 21-22 the appellant argues “The Final Office Action, in rejecting independent claim 1 at pages 7 and 8, acknowledges that Nordbruch fails to disclose an ECU that, responsive to obtaining the designated navigation map, provides an indication to an operator of the vehicle that an autonomous parking maneuver is available. The Final Office Action, at page 8, argues that Kim discloses such an ECU. Appellant respectfully traverses. Specifically, the Examiner relies on paragraphs [0126] and [0127] of Kim as allegedly disclosing that an autonomous parking maneuver is available. However, these paragraphs of Kim merely disclose that the processor may determine whether a parking guide image (derived from image data of a parking space captured by a camera of the vehicle) matches an available parking space and, when the system determines the parking space is available (i.e., the parking space is empty), displaying a parking availability notice. As discussed above, this is not what is claimed. That is, the claimed autonomous parking maneuver encompasses more than simply parking in a parking space in the vicinity of the vehicle. … When claim 1 is properly interpreted as a whole, it is clear that that the autonomous parking maneuver includes generating a route from a drop-off location where an occupant in the vehicle exits the vehicle, to the designated parking area, autonomously navigating the vehicle from the drop-off location to the designated parking area via the generated route, and parking the vehicle in a determined available parking space. Clearly, merely indicating that a parking space is available is an unreasonably broad interpretation of the claimed autonomous parking maneuver in light of claim 1 as a whole and the '188 specification. Thus, it is improper to construe Kim's parking space availability notice as being the "same notification" (as alleged by the Final Office Action) as the autonomous parking maneuver, as claimed (collectively and in combination with the other claim elements). Thus, Kim fails to disclose or suggest anything akin to the claimed autonomous parking maneuver, including the identification of an available parking space and/or otherwise navigating the vehicle in response to activation of the autonomous parking maneuver, and thus the Final Office Action has failed to establish a prima facie case of obviousness on this ground alone.”. The examiner respectfully disagrees. Kim teaches a system which provides a parking availability notice when it detects an available parking space which indicates that the system is capable of performing a parking maneuver, parking availability determination is made in response to the map of the parking spaces as can be seen in figures 10-13, the system can then subsequently output a parking control signal in order to perform the parking maneuver (Paragraph [0223-0224], “When the parking guide image matches an available parking space, the processor 170 may output parking availability information (S750). The processor 170 may output the parking availability information through the display 180 or the audio output unit 185. Subsequently, the processor 170 may provide a control signal for parking (S755). The control signal may be provided to the vehicle-driving unit 750. For example, the control signal may be provided to the power source driver 751, the steering driver 752 and the brake driver 753.” )

With respect to claim 1, on pages 22-23 the appellant argues “Moreover, not only does Kim fail to disclose an autonomous parking maneuver as set forth in claim 1, nothing in Kim discloses or even remotely suggests providing an indication that the autonomous parking maneuver is available responsive to obtaining the designated navigation map. In making the rejection, as described above, the Final Office Action repeatedly emphasizes and characterizes the available parking space identified by Kim as being the equivalent to the autonomous parking maneuver of claim 1 without fully addressing that the autonomous parking maneuver (which Kim does not disclose or suggest) is indicated to the operator as available responsive to obtaining the designated navigation map. That is, regardless of whether Kim's parking availability indication discloses the claimed autonomous parking maneuver (which Appellant strongly contends it does not), Kim (alone or in combination with Nordbruch) does not disclose or even remotely suggest displaying the indication responsive to obtaining the designated navigation map, as claimed (collectively and in combination with the other claim elements). Instead, Kim discloses displaying the recommended parking space in response to acquiring images of surroundings of the vehicle from the cameras. That is not at all what is claimed.” . The examiner respectfully disagrees. Kim teaches a system which provides a parking availability notice when it detects an available parking space which indicates that the system is capable of performing a parking maneuver, parking availability determination is made in response to the map of the parking spaces as can be seen in figures 10-13, the system can then subsequently output a parking control signal in order to perform the parking maneuver (Paragraph [0223-0224], “When the parking guide image matches an available parking space, the processor 170 may output parking availability information (S750). The processor 170 may output the parking availability information through the display 180 or the audio output unit 185. Subsequently, the processor 170 may provide a control signal for parking (S755). The control signal may be provided to the vehicle-driving unit 750. For example, the control signal may be provided to the power source driver 751, the steering driver 752 and the brake driver 753.” ).

With respect to claim 1, on pages 23-24 the appellant argues “Such a conclusory and sweeping statement by the Examiner that it would be obvious that a notification of the availability of a parking space could be triggered by receiving a parking map not only fails to point to any disclosure in Kim or Nordbruch that even remotely suggests a parking map triggering an indication that an autonomous parking maneuver is available, but also fails to contemplate the claim as a whole. …. That is, the position of the Final Office Action ignores the purpose of the navigation map in independent claim 1, which is to ensure the system has the capability of navigating a route to a drop-off location to a designated parking area. Kim discloses indicating a parking space is available when the vehicle is next to the parking space, so it is wholly unclear why a map would be necessary in such a situation. Clearly, the rationale provided by the Final Office Action is, at best, conclusory. And regardless, the combination, as applied by the Examiner, would change the principle of operation of Kim.” . The examiner respectfully disagrees. Kim teaches a system which provides a parking availability notice when it detects an available parking space which indicates that the system is capable of performing a parking maneuver, parking availability determination is made in response to the map of the parking spaces as can be seen in figures 10-13, the system can then subsequently output a parking control signal in order to perform the parking maneuver (Paragraph [0223-0224], “When the parking guide image matches an available parking space, the processor 170 may output parking availability information (S750). The processor 170 may output the parking availability information through the display 180 or the audio output unit 185. Subsequently, the processor 170 may provide a control signal for parking (S755). The control signal may be provided to the vehicle-driving unit 750. For example, the control signal may be provided to the power source driver 751, the steering driver 752 and the brake driver 753.” ).

With respect to claim 1, on page 24 the appellant argues “As discussed above, there is no reasonable reason that Kim would have need of a navigation map to determine whether a parking space in front of the vehicle is available, and as such, the combination requires a change in the principle of operation of Kim and thus fails to establish a prima facie case of obviousness. Put another way, Kim, at best, merely discloses displaying a parking availability notice when "the vehicle 700 is parked according to the parking guide image," such that "the processor 170 may determine whether the parking guide image matches the available parking space by checking whether the vehicle can be parked within a parking line." See Kim at paragraph [0331]. Kim clearly fails to disclose or even remotely suggest any autonomous parking maneuver being available responsive to anything other than the availability of the parking space in close proximity to (e.g., in front of) the vehicle, let alone obtaining a designated navigation map. Kim fails to relate navigation information in any meaningful way to the parking availability notice. Thus, the Final Office Action, at page 7, explicitly acknowledges that Nordbruch fails to teach "wherein the ECU, responsive to obtaining the designated navigation map, provides an indication to an operator of the vehicle that an autonomous parking maneuver is available" and, as discussed, Kim clearly fails to disclose or suggest such a limitation.” . The examiner respectfully disagrees. As can be seen in figures 10-13 and 20 of Kim, the system of Kim makes use of maps including parking lines in order to determine the availability of a parking maneuver. Kim further teaches a system which provides a parking availability notice when it detects an available parking space which indicates that the system is capable of performing a parking maneuver, parking availability determination is made in response to the map of the parking spaces as can be seen in figures 10-13, the system can then subsequently output a parking control signal in order to perform the parking maneuver (Paragraph [0223-0224], “When the parking guide image matches an available parking space, the processor 170 may output parking availability information (S750). The processor 170 may output the parking availability information through the display 180 or the audio output unit 185. Subsequently, the processor 170 may provide a control signal for parking (S755). The control signal may be provided to the vehicle-driving unit 750. For example, the control signal may be provided to the power source driver 751, the steering driver 752 and the brake driver 753.” ).

With respect to claim 10, on page 25 the appellant argues “Kim, such as at the cited paragraph [0132], discloses that the processor may accumulate and store information about a parking space during parking and may calculate a user-preferred parking space on the basis of the stored parking space information. That is not what is claimed. Instead, dependent claim 10 recites that the ECU determines if the parking space is available based on a previously stored parking space that is stored in memory based on past behavior observed from a driver of the vehicle (collectively and in combination with the other claim elements).” . The examiner respectfully disagrees. The system of Kim teaches that is may recommend a parking space for a vehicle based on a parking history of the vehicle (Paragraph [0021], “In some implementations, the processor is configured to determine a recommended parking space according to at least one of a parking history, a detected surrounding environment, or a detected object; and control the display to display, on the around-view image, the recommended parking space.”), this parking history of the vehicle includes past behavior of the vehicle and when the system is recommending a parking space it is capable of determining if the parking space is available to be parked in and if the vehicle is capable of parking in the space. 

With respect to claim 19, on pages 26-27 the appellant argues “However, nothing in Kim discloses sending any information associated with a current location of the vehicle to a mobile device while the ECU autonomously navigates the vehicle to the pick-up location via the generated route. Kim is merely directed toward identifying an available parking space and parking the vehicle in the identified available space. Nothing in Kim discloses or even suggests autonomously navigating a vehicle to a pick-up location via a generated route nor simultaneously sending information associated with the current location of the vehicle to the mobile device of the operator for displaying at the mobile device the current location of the vehicle, as claimed (collectively and in combination with the other claims).” . 
The examiner respectfully disagrees. Kim teaches a system that exchanges data with a mobile device  through wireless communication, this information can include real time information such as navigation information relating the current vehicle location information (Paragraph [0091-0096], “The communication unit 120 may exchange data with a mobile terminal 600 … The apparatus 100 for parking a vehicle may transmit real-time information obtained thereby to the mobile terminal 600 or the server 601. … The interface 130 may receive vehicle related data or transmit signals processed or generated by the processor 170 to external devices. … Here, the navigation information may include information on a set destination, route information with respect to the destination, map information related to vehicle driving and current vehicle location information.”) (Paragraph [0142], “Subsequently, the processor 170 may notify the user of completion of movement of the parked vehicle. The processor 170 may transmit parking completion information to the mobile terminal 600 of the user through the communication unit 120. Specifically, the processor 170 may transmit information such as whether the parked vehicle is moved, a parking place, the reason of movement of the parked vehicle, parking time and the like to the mobile terminal 600 of the user.”). While Kim does not explicitly teach navigating the vehicle from a parked location to a pickup location this feature is taught by Nordbruch (Paragraph [0040], “According to one further specific embodiment, it is provided that the vehicle autonomously navigates or drives from the parking position to the pick-up position.”). 

With regards to claim 19, on page 27 the appellant argues “Further, as discussed with regards to the rejection of independent claim 1, Kim also fails to disclose or suggest the ECU, responsive to obtaining the designated navigation map, provides an indication that an autonomous parking maneuver is available. Instead, Kim merely provides a notification of an identified available parking space. Kim simply discloses matching a parking guide image to an available parking space and in no way discloses or even suggests additional parking maneuvers responsive to any alleged map.” . 
The examiner respectfully disagrees. Kim teaches a system which provides a parking availability notice when it detects an available parking space which indicates that the system is capable of performing a parking maneuver, parking availability determination is made in response to the map of the parking spaces as can be seen in figures 10-13, the system can then subsequently output a parking control signal in order to perform the parking maneuver (Paragraph [0223-0224], “When the parking guide image matches an available parking space, the processor 170 may output parking availability information (S750). The processor 170 may output the parking availability information through the display 180 or the audio output unit 185. Subsequently, the processor 170 may provide a control signal for parking (S755). The control signal may be provided to the vehicle-driving unit 750. For example, the control signal may be provided to the power source driver 751, the steering driver 752 and the brake driver 753.” ).

Regarding claim 20, on pages 28-29 the appellant argues “Initially, Appellant notes that the Final Office Action fails to fully to reject independent claim 20. Specifically, the Final Office Action fails to assert that any of the references disclose or suggest that while the ECU autonomously navigates the vehicle from the designated parking area to the pick-up location via the generated route, the ECU sends information associated with a current location of the vehicle to the mobile device of the operator for displaying at the mobile device the current location of the vehicle, as claimed (collectively and in combination with the other claims). For this reason alone, the Final Office Action has failed to establish a prima facie case of obviousness. Regardless, Nordbruch, Kim, and Gao, alone or in combination, fail to disclose or suggest such limitations. The Final Office Action attempts to reject similar limitations with respect to claim 19 by citing paragraph [0092] of Kim, which recites that the apparatus for parking a vehicle may transmit real-time information obtained during parking. However, nothing in Kim discloses sending any information associated with a current location of the vehicle to a mobile device while the ECU autonomously navigates the vehicle to the pick-up location via the generated route, as claimed (collectively and in combination with the other claims). Kim is merely directed toward identifying an available parking space and parking the vehicle in the identified available space, as discussed above with respect to claim 19.” . The examiner respectfully disagrees. First the examiner would like to point out that the final office action does indeed address the above limitation regarding “the ECU sends information associated with a current location of the vehicle to a mobile device of the operator” specifically this limitation is addressed on pages 35 and 36 of the final office action. Further, Kim teaches a system which provides a parking availability notice when it detects an available parking space which indicates that the system is capable of performing a parking maneuver, parking availability determination is made in response to the map of the parking spaces as can be seen in figures 10-13, the system can then subsequently output a parking control signal in order to perform the parking maneuver (Paragraph [0223-0224], “When the parking guide image matches an available parking space, the processor 170 may output parking availability information (S750). The processor 170 may output the parking availability information through the display 180 or the audio output unit 185. Subsequently, the processor 170 may provide a control signal for parking (S755). The control signal may be provided to the vehicle-driving unit 750. For example, the control signal may be provided to the power source driver 751, the steering driver 752 and the brake driver 753.” ).

Regarding claim 20, on page 29 the appellant argues “The Final Office Action, at page 34, also alleges that Kim, at paragraphs [0015] and [0132], discloses that the ECU navigates the vehicle to a predetermined parking space to determine if that parking space is available based on a previously stored parking space that is stored in memory based on past behavior observed from a driver of the vehicle, as claimed (collectively and in combination with the other claims). However, Kim merely discloses storing information about a parking space and fails to disclose or at all suggest that the availability of the parking space is determined based on a previously stored parking space that is stored in memory based on past behavior observed from a driver of the vehicle. As discussed above, Kim merely provides a notification for the identified available parking space.” . The examiner respectfully disagrees. The system of Kim teaches that is may recommend a parking space for a vehicle based on a parking history of the vehicle (Paragraph [0021], “In some implementations, the processor is configured to determine a recommended parking space according to at least one of a parking history, a detected surrounding environment, or a detected object; and control the display to display, on the around-view image, the recommended parking space.”), this parking history of the vehicle includes past behavior of the vehicle and when the system is recommending a parking space it is capable of determining if the parking space is available to be parked in and if the vehicle is capable of parking in the space. 

Regarding claim 20, on page 29 the appellant argues “Moreover, the Final Office Action, at page 36, relies on Gao as allegedly disclosing an ECU transmitting a pick-up confirmation signal to a mobile device of an operator of the vehicle. The Final Office Action, at page 37, alleges that the combination of Nordbruch and Gao would have been obvious to one of ordinary skill in the art "in order to improve the operational efficiency of the system and enhance the passengers ride experience." Such a rationale is clearly conclusory lacking the requisite rational underpinning. For example, the pick-up confirmation signal that the Final Office Action relies on Gao as allegedly disclosing involves sending a signal to a remote operator that the vehicle is on the way to picking up the remote operator and is therefore not present in the vehicle. Thus, clearly, such a combination does not enhance the passengers "ride experience" as it has nothing to do with when passengers are in the vehicle. Moreover, it is unclear how the "operational efficiency" is improved as a result of the combination. Instead, the combination relies on impermissible hindsight reconstruction and conclusory statements to sustain the combination.” . The examiner respectfully disagrees. The motivation to combine the references comes from the Gao reference which intends to enhance the passengers ride experience, here the use of passenger is referring to the person who is making use of or going to make use of the vehicle, the vehicle is sending a message to a future passenger, Gao specifically recites enhance the intended passengers ride experience (Gao, Paragraph [0048], "Specifically, using a combination of the enhanced computational capabilities of the autonomous vehicle, advanced sensing capabilities of the autonomous vehicle, as well as novel locating and identification techniques and schemes, the autonomous vehicle can locate and identify an intended passenger in less time to thereby improve operational efficiencies (e.g., less fuel or energy usage, less wear-and-tear, etc.) of the autonomous vehicle and enhance the intended passengers ride experience."). Further, in response to appellants argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        

Conferees:
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662         

                                                                                                                                                                                               /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.